Title: Archibald Thweatt to Thomas Jefferson, 18 May 1810
From: Thweatt, Archibald
To: Jefferson, Thomas


          
            
              Dear Sir
               
                     Richmond 
                     18 May 1810.
            
              I have been here five days, and from morning ’till night employed with Mr Ladd in stating Skelton’s accounts—His investigations are made with so much care and deliberation that about one third of the labor remains yet to be done—I shall continue with him until Sunday—We differed at first
			 very frequently but on unfolding all our testimony, the Commissioner seems now to agree with me—and I hope to succeed in getting the accounts stated on fair and just principles.—
            I have found Farrel & Jones’s acco Current against Bathurst Skelton. 1772DrSterlg1772CrSterg
                        Decr 31.amount of debits£1918.12.4Mar.By J. Wales£70.16.8By Do1261.7.1Decr. 31.By Do586.8.7
                        Bristol 31 Decr 1772
                           1918.12.4
                        SignedF & J.—
            This document is satisfactory and conclusive. However if you come down, it will be well to bring the papers in case they shall be wanting.—The Commissioner Scans the vouchers with critical eyes; their clearness has disposed him to more liberality—Two or three 
                   items of debit he has laid aside for further consideration, but I believe he will allow them.—The proofs of many items are dependent on the credits given in the accot produced by Mr Fleming, all these he has allowed. our adversary will attack Fleming’s accot which is not vouched except so far as our papers go—as
			 Mr Fleming altho’ in town does not attend, and as we are interested in the Support of his Account, I shall pay the necessary attention to its liquidation. as John Fleming’s estate is insolvent Mr F. can have little regard in 
                  to the result, except to oblige us.—I shall take the liberty in your name of applying for any needful explanations when we come to that statement.—The Commissioner (with whom I am very well
			 pleased) for his care) seeing the fairness of our case, will have fewer hesitations on Fleming’s account.—
            as John Fleming’s estate is insolvent and will owe Mr Wayles a large balance, now there are one or two credits in Mr Wayles’s a/c against B. Skelton, which might properly be taken from that accot and applied to the credit of Fleming’s account.—I believe the commissioner would concur with me, am I at liberty to do so? I think it perfectly just and that the account you left was originally wrong in this respect.—I was fortunate at Eppington, I found a stated account between Mr Wayles & James Austin in the same hand writing as your accounts ticked by Baker—This account states the crops
			 of the Island in 1768, ’69, ’70 ’’71 the purchase of corn &c in consequence of the fresh.—we have also ascertained the number of
			 hands of the Island—
                  The account will be settled on partnership principles by which the loss will be much less on Mr Wayles, than paying rent & hire—James Austin’s accot contains many of the charges, and we shall make an estimate of the Cloathing, utensils &c from old Mr Austin who will attend to morrow—the taxes I have by the leger.—The
			 mainland & Mr Wayles service will go against the Island, and the next Crops or profit divided thus ½ to Mr Wayles ⅓ of a ½ to Mrs Jefferson and the remainder to the infant.—By this principle Mr Wayles will avoid all the loss by the fresh—
            Bathurst Skelton will be, I expect, largely debtor to Mr Wayles, & I am glad to observe a prospect of recovering the balance.—
            The bonds paid by Mr Wayles to L. Pages Exors, to Winston & Lyons, binds the heir and form a lien on Elk Island which may be pursued. Now the Rule of law is that if bonds 
                  bond creditors take away the personal fund, (out of which only the Simple-contract creditor can be paid), the real estate shall by a principle of Substitution be liable for precisely the amount
			 taken by the Specialty creditors, because they have two remedies, one against the Exor, the other against the heir.—
            
            I have just heard of the suit Livingston has brought against you in the Federal court for his ejection from the Batture, it produces great excitement & surprize amongst the Republicans.—I suppose this is another specimen of Federal malice and bitterness.—Be pleased to accept assurances of my affectionate regards.—
            
              Archibald
                Thweatt
          
          
            P.S—address your letter to Petersburg.—Perhaps what when I go home, I shall be able to fix the time for your appearance at Eppington.—
          
        